Exhibit 10.1

EXECUTION VERSION

Oaktree Capital Group Holdings, L.P.

333 Grand Avenue, 28th Floor

Los Angeles, CA 90071

March 13, 2019

Oaktree Capital Group LLC

333 Grand Avenue, 28th Floor

Los Angeles, CA 90071

RE: Reimbursement of Termination Fee

Reference is made to that certain Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented or modified from time to time, the “Merger
Agreement”), by and among Oaktree Capital Group LLC, a Delaware limited
liability company (the “Company”), Oslo Holdings LLC, a Delaware limited
liability company (“SellerCo”), Oslo Holdings Merger Sub LLC, a Delaware limited
liability company (“Seller MergerCo”), Brookfield Asset Management Inc., a
corporation incorporated under the laws of the Province of Ontario (“Parent”),
and Berlin Merger Sub, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Merger Sub”), pursuant to which, and subject
to the terms and conditions thereof, among other things, (i) Merger Sub will
merge with and into the Company, with the Company continuing as the surviving
company and (ii) SellerCo will merge with and into Seller MergerCo, with Seller
MergerCo continuing as the surviving company. Capitalized terms used but not
otherwise defined in this letter agreement (the “Letter Agreement”) shall have
the meanings given to such terms in the Merger Agreement.

WHEREAS, pursuant to Sections 11.04(b) of the Merger Agreement, the Company is
required to pay to Parent the Termination Fee in the event that the Merger
Agreement is terminated under certain circumstances specified therein;

WHEREAS, pursuant to Section 11.04(c) of the Merger Agreement, if the Company
fails promptly to pay the Termination Fee when due in accordance with
Section 11.04(b) of the Merger Agreement, the Company is also required to pay to
Parent any costs and expenses incurred by Parent in connection with a legal
action to enforce the Merger Agreement that results in a judgment against the
Company, together with interest on the amount of any unpaid fee, cost or expense
at a rate of five percent (5%) per annum (such costs and expenses, the
“Additional Termination Costs”);

WHEREAS, Oaktree Capital Group Holdings, L.P. (“Oaktree Partnership”) is the
record and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
13,000 Class A Units of the Company and 85,398,460 Class B Units of the Company;
and

WHEREAS, on the terms and subject to the conditions set forth in this Letter
Agreement, Oaktree Partnership agrees to reimburse the Company, or to cause one
or more Subsidiaries of the Company that is part of the Oaktree Operating Group
(as defined in the Operating Agreement) (each such Subsidiary, an “Oaktree OpCo”
and collectively, the “Oaktree OpCos”) to reimburse the Company, as applicable,
for the Termination Fee, any Additional Termination Costs and any Willful Breach
Damages (as defined below).



--------------------------------------------------------------------------------

In consideration of the mutual agreements, provisions and covenants contained in
this Letter Agreement and the Merger Agreement, Howard Marks, Bruce Karsh (each,
a “Founder”), Oaktree Partnership and the Company hereby agrees as follows:

1.    Reimbursement by Oaktree OpCos. Subject to Section 2 below, if the Company
is required to pay to Parent the Termination Fee pursuant to Section 11.04(b)(i)
of the Merger Agreement, then Oaktree Partnership and the Company shall take all
necessary action to cause the Oaktree OpCos to bear the cost of the Termination
Fee (and any Additional Termination Costs or Willful Breach Damages associated
therewith) and to pay to the Company by wire transfer of immediately available
funds: (a) no later than 12:00 p.m. Eastern time on the Business Day on which
the Company shall be obligated to pay the Termination Fee to Parent pursuant to
and in accordance with the terms of the Merger Agreement, an amount equal to the
Termination Fee; (b) within three Business Days of receiving from the Company a
request therefor, an amount equal to the aggregate amount of Additional
Termination Costs set forth in such request; and (c) within three Business Days
of receiving from the Company a request therefor, an amount equal to the
aggregate amount of any liabilities or damages for which the Company becomes
liable in accordance with Section 10.02 and Section 11.04(d) of the Merger
Agreement in the case of the termination of the Merger Agreement pursuant to
Section 10.01(c) thereof resulting from a Willful Breach by the Company (such
liabilities or damages contemplated by this clause (c), the “Willful Breach
Damages”). Upon receipt by the Company of the amount described in clause (a) of
the immediately preceding sentence, the Company shall immediately pay the
Termination Fee to Parent. The obligations to pay the amounts contemplated by
the first sentence of this Section 1 shall be allocated among the Oaktree OpCos
in a manner mutually agreed to by Oaktree Partnership and the Company.

2.    Reimbursement by Founders. Notwithstanding anything to the contrary in
Section 1, if the Company is required to pay to Parent the Termination Fee
pursuant to Section 11.04(b)(i)(A) of the Merger Agreement as a result of the
termination of the Merger Agreement pursuant to Section 10.01(c)(iii) thereof at
a time when (i) Parent was not eligible to terminate the Merger Agreement
pursuant to Section 10.01(c)(i) or (ii) Parent was eligible to terminate the
Merger Agreement pursuant to Section 10.01(c)(i) as a result of a breach of the
Merger Agreement, in whole or in part, by, or at the direction of, the
Founders), then each Founder shall pay to the Company, by wire transfer of
immediately available funds, no later than 12:00 p.m. Eastern time on the
Business Day on which the Company shall be obligated to pay the Termination Fee
to Parent pursuant to and in accordance with the terms of the Merger Agreement,
an amount equal to $112,500,000. The amounts payable pursuant to this Section 2
shall reduce the amounts payable by the Oaktree OpCos pursuant to Section 1 on a
dollar-for-dollar basis. The obligations of the Founders pursuant to this Letter
Agreement shall be several and not joint.

3.    Acknowledgments. Each of the Company and Oaktree Partnership acknowledges
that the agreements contained in this Letter Agreement are an integral part of
the transactions contemplated by the Merger Agreement and that, without these
agreements, the Company would not enter into the Merger Agreement. Each of the
Company and Oaktree Partnership acknowledges and agrees that alternative
arrangements for the payment of the Termination Fee, the Additional Termination
Costs and Willful Breach Damages to Parent may be made, including the direct
payment of such amounts by the Oaktree OpCos, so long as the economic effect of
Sections 1 and 2 are preserved.

 

2



--------------------------------------------------------------------------------

4.    Entire Agreement. This Letter Agreement, the Merger Agreement and the
Support Agreement constitute the entire agreement and understanding between
Oaktree Partnership and the Company with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings relating to
such subject matter. Neither party hereto shall be liable or bound to the other
party hereto in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein and
therein.

5.    Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be given by hand delivery, delivery with
signature required by a reputable express mail provider, certified mail (return
receipt requested) or by e-mail of a PDF document, addressed as follows:

if to the Company, to:

Oaktree Capital Group, LLC

333 Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Todd Molz, General Counsel and Chief Administrative Officer

Email: tmolz@oaktreecapital.com

with a copy, which shall not constitute notice, to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Elizabeth A. Cooper, Benjamin P. Schaye, Thomas A. Wuchenich

Email: ecooper@stblaw.com

ben.schaye@stblaw.com

twuchenich@stblaw.com

if to Oaktree Partnership, to:

Oaktree Capital Group Holdings, L.P.

333 Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Todd Molz, General Counsel and Chief Administrative Officer

Email: tmolz@oaktreecapital.com

with a copy, which shall not constitute notice, to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Elizabeth A. Cooper, Benjamin P. Schaye, Thomas A. Wuchenich

Email: ecooper@stblaw.com

ben.schaye@stblaw.com

twuchenich@stblaw.com

 

3



--------------------------------------------------------------------------------

or to such other address as such party may hereafter specify for the purpose by
notice to the other Parties. All such notices, requests and other communications
shall be deemed received on the date of receipt by the recipient thereof if
received prior to 8:00 p.m. on a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.

6.    Amendment. This Agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each of the parties hereto. Any provision of this Agreement may be waived if,
but only if, such waiver is in writing and is signed by the party against whom
the waiver is to be effective. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Applicable Law

7.    Binding Effect; Assignment. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Letter Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties and their respective successors
and assigns. No party hereto may assign, delegate or otherwise transfer any of
its rights or obligations under this Letter Agreement without the consent of the
other party hereto. Any purported assignment, delegation or other transfer
without such consent shall be null and void ab initio.

8.    Incorporation by Reference. Sections 11.07 through 11.10 and Section 11.12
of the Merger Agreement are incorporated by reference into this Letter
Agreement, mutatis mutandis, as if such sections were restated in full, with
each reference to “this Agreement” in such Sections of the Merger Agreement
being deemed a reference to this Letter Agreement and each reference to “Party”
or “Parties” in such Sections of the Merger Agreement being deemed a reference
to Oaktree Partnership or the Company, as applicable.

9.    Effect on the Merger Agreement. Except to the extent expressly modified in
this Letter Agreement, all of the terms, covenants and other provisions of the
Merger Agreement shall continue to be in full force and effect in accordance
with their respective terms. In the event of any conflict or inconsistency
between the terms of this Letter Agreement, on the one hand, and the terms of
the Merger Agreement, on the other hand, the terms of this Letter Agreement will
control as between Oaktree Partnership and the Company with respect to the
subject matter hereof.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement as of
the date first written above.

 

OAKTREE PARTNERSHIP: OAKTREE CAPITAL GROUP HOLDINGS, L.P. By:  

OAKTREE CAPITAL GROUP HOLDINGS

GP, LLC, its General Partner

  By:  

/s/ Jay Wintrob

    Name:  Jay Wintrob     Title:    Chief Executive Officer   By:  

/s/ Todd Molz

    Name:  Todd Molz     Title:    General Counsel and Chief
             Administrative Officer Acknowledged and agreed: COMPANY: OAKTREE
CAPITAL GROUP, LLC   By:  

/s/ Jay Wintrob

    Name:  Jay Wintrob     Title:    Chief Executive Officer   By:  

/s/ Todd Molz

    Name:  Todd Molz     Title:    General Counsel and Chief
             Administrative Officer FOUNDERS:  

/s/ Howard Marks

  Howard Marks  

/s/ Bruce Karsh

  Bruce Karsh

[Signature Page to the Reimbursement of Termination Fee]